DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in the application. No claims have been canceled or added.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 21 and 22 drawn to a mattress, classified in A47C27/064.
II. Claims 15-20, drawn to a method of packing a mattress, classified in B65B63/02.
III. Claims 23-24, drawn to a packed mattress, classified in B65B85/07.

The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially distinct, having different structural arrangements. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I, II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of folding a mattress maybe material distinct from the claimed apparatus.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In this instant case prior art that disclose the claimed apparatus of invention I, may not disclose the claimed method of folding and storing a mattress as claimed in invention III. I such a situation a search burden would be present. Requiring the Examiner to search the additional inventions in difference Classes and subclasses. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Darien Wallace on 11/29/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-14, 21 & 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20, 23 & 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the Examiner what Applicant is referring to as wherein the helical-shaped wires are not adapted to be folded over any lateral axis of the mattress that passes through the first lateral region or the third lateral region. It’s unclear what structure Applicant is referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2018/0055240A1 hereinafter referred to as DeMoss in view of US Patent 5,953,778 hereinafter referred to as Hiatt further in view of US Patent Publication US2009/0100606A1 hereinafter referred to as An. DeMoss discloses a mattress 10 comprising: a zoned spring layer 10 with an upper side, a central axis, a top and a bottom, wherein the zoned spring layer has a first lateral region 20, a second lateral region 30 and a third lateral region 40, wherein the central axis passes through the second lateral region, wherein the first lateral region is disposed between the second lateral region and the top of the mattress, wherein the third lateral region is disposed between the second lateral region and the bottom of the mattress, wherein the second lateral region includes pocket springs 32, 34 comprised of individual metal coils 32 each encased in fabric 34, wherein the first lateral region and the third lateral region include coils 22, 42 that are connected to one another by helical-shaped wires 26. However, does not disclose an upper foam layer with a lower side or wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress.
Hiatt teaches a mattress 10 comprising: an upper pad layer 14 with a lower side; and a zoned spring layer 12 with an upper side, a central axis, a top and a bottom, wherein the lower side of the upper pad layer is adjacent to the upper side of the zoned spring layer, wherein the first lateral region and the third lateral region include coils 44 that are connected to one another by helical-shaped wires 60 and wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DeMoss as taught by Hiatt to have the helical shaped wires oriented longitudinally from the top to the bottom of the mattress. Such a modification would be obvious to try for the purpose of connecting the springs together. Hiatt teaches the orientation is a matter of design choice. Such a modification would yield expected results.  
An teaches a mattress comprising: an upper foam layer 33 with a lower side; and a zoned spring layer 30 with an upper side, a central axis, a top and a bottom, wherein the lower side of the upper foam layer is adjacent to the upper side of the zoned spring layer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of DeMoss as taught by Hiatt to include a upper foam layer and fabric cover as taught by An for the purpose of forming an improved mattress. Such a modification would be obvious to try for the purpose improving the comfort of the user of the mattress making the tactile presence of the springs less noticeable. of utilizing the spring configuration of DeMoss in a mattress. Such a modification would improve the mattress of DeMoss by providing improved comfort attributes to the user and improved appearance of the mattress. Such a modification would yield expected results. 

Re-claim 2, 10
	DeMoss as modified discloses the claimed invention except for wherein the mattress is eighty inches long and sixty inches wide, wherein the first and third lateral regions each has a width of sixty inches, wherein the first lateral region is at least twenty inches long, and wherein the third lateral region is at least thirty inches long.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the mattress to be eighty inches long and sixty inches wide, wherein the first and third lateral regions each has a width of sixty inches, wherein the first lateral region is at least twenty inches long, and wherein the third lateral region is at least thirty inches long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such dimensions are within the working range of a standard mattress with zones. 
Re-claim 3, 11
	DeMoss as modified discloses, 
wherein the first lateral region and the third lateral region include Bonnell springs (see fig. 2 & 3).
Re-claim 6
	DeMoss as modified discloses, 
a mattress cover 40, 50, 50’ that encloses the upper foam layer and the zoned spring layer.
Re-claim 7
	DeMoss as modified discloses, 
wherein the upper foam layer is integrated into the mattress cover.
Re-claim 8
	DeMoss as modified discloses,
a mattress comprising: a first lateral region of a spring layer, wherein the first lateral region comprises coils that are connected to one another by helical-shaped wires; a second lateral region of the spring layer, wherein the second lateral region comprises individual coils each enclosed in a fabric pocket, wherein a central axis of the mattress passes through the second lateral region, wherein the mattress has a top, a bottom, an upper side and a lower side ; a third lateral region of the spring layer, wherein the third lateral region comprises coils that are connected to one another by helical-shaped wires, wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress, wherein the third lateral region is disposed between the second lateral region and the bottom of the mattress, wherein the first lateral region is disposed between the second lateral region and the top of the mattress; and a mattress cover that entirely encloses the first lateral region, the second lateral region and the third lateral region.
Re-claim 9
	DeMoss as modified discloses,
further comprising: an upper foam layer 18 disposed between the mattress cover and the first, second and third lateral regions.
Re-claim 14
	DeMoss as modified discloses, 
wherein the helical-shaped wires are not adapted to be folded over any lateral axis of the mattress that passes through the first lateral region or the third lateral region.

Re-claim 21 
	DeMoss as modified discloses, 
wherein the second lateral region is softer than the first lateral region and the third lateral region.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss in view Hiatt and An further in view of US Patent Publication US2016/0227938A1 hereinafter referred to as Pennington. DeMoss discloses the claimed mattress however does not disclose wherein the first lateral region and the third lateral region include continuous coils. 
Pennington teaches a mattress 102 comprising: a zoned spring layer 102 with an upper side, a central axis, a top and a bottom, wherein the zoned spring layer has a first lateral region 116, a second lateral region 118 and a third lateral region 120, wherein the central axis passes through the second lateral region, wherein the first lateral region is disposed between the second lateral region and the top of the mattress, wherein the third lateral region is disposed between the second lateral region and the bottom of the mattress, wherein the second lateral region includes pocket springs 112 comprised of individual metal coils 402 each encased in fabric 404, wherein the first lateral region and the third lateral region include coils 402, wherein the first lateral region and the third lateral region include continuous coils.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DeMoss to utilize continuous coil springs in the mattress as taught by Pennington Such a modification requires a simple substitution of part and would have been a matter of design choice. Such a modification would yield expected results.  It is well known in the art and discloses by Pennington that a Bonnell spring can be easily substituted with a continuous spring as an equivalent structure (see paragraph 0045 &7 0055)).

Claims 5, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss in view Hiatt and An further in view of US Patent Publication US2019/0269251A1 hereinafter referred to as Eigenmann. DeMoss discloses the claimed mattress however does not disclose wherein the metal coils of the second lateral region are made of wire having a diameter of 2.0 millimeters or less, and wherein the coils of the first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters or wherein the metal coils of the second lateral region are made of wire having a smaller gauge than that of the wire from which the coils of the first lateral region and the coils of the third lateral region are made. 
Eigenmann teaches a mattress 66, 100 wherein the metal coils 28 of the second lateral region 50, 106 are made of wire having a smaller gauge (see fig. 4A) than that of the wire 30 from which the coils of the first lateral region and the coils of the third lateral region are made. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eigenmann to modify the softness of the regions of the mattress. It is well known in the art that the softness/firmness of a spring mattress can be modified by which gauge of wire is selected to for the coil spring. A thicker gauge wire results in a firmer free while a thinner gauge wire results in a softer feel. Such a modification would not yield unexpected results. 
As per claims 5 and 13 DeMoss as modified discloses the claimed invention except for wherein the metal coils of the second lateral region are made of wire having a diameter of 2.0 millimeters or less, and wherein the coils of the first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the wire diameter so that second lateral region are made of wire having a diameter of 2.0 millimeters or less, while first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It is understood in the art that the gauge of wire used to make a bed spring can be varied to provide a softer or firmer feel.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. Applicant argues on page 9 of remarks that Hiatt does not disclose pocket springs. However Hiatt was not relied upon to disclose such a limitation. The limitation of the pocket spring is already discloses by DeMoss. Applicant also argues that there is no motivation in the teaching of Hiatt to modify the orientation of the helical shaped wires of Demoss. Examiner respectfully disagrees, Hiatt teaches that the orientation of the helical shaped wires is a matter of design choice and both orientations can be utilized without impacting the function of the mattress. The use of the helical shaped wire is to hold the springs in proximity to the adjacent spring. The KSR motivation is that it would be obvious to try “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. This KSR rationale does not have to improve or provide additional benefits to the apparatus in order to be appropriate. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	Applicant argues on page 12 of remarks that DeMoss does not disclose wherein the second lateral region is softer than the first lateral region and the third lateral region. Examiner respectfully disagrees, it is very clearly disclosed in paragraph 0006 and 0019 of DeMoss that the second lateral region (middle section) is softer than the first and third lateral regions (head and foot portions). 
	Applicant argues on page 13 of remarks that the prior art does not disclose “the helical-shaped wires are not adapted to be folded over any lateral axis of the mattress that passes through the first lateral region or the second lateral region. However it is generally unclear what applicant is referring to. Secondly the combination of prior art discloses the claimed structure and structural arrangement which would lead one of ordinary skill to conclude the modified mattress of DeMoss would function the same or equivalently the Applicant’s claimed apparatus. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is arguing limitations and structure not relied on by the Examiner. Examiner does not rely on the comfort attribute of the springs in making the rejections. Applicant argues DeMoss teaches the second lateral region being softer than the first and third region however such a rational is not relied upon in making the rejection. Applicant attacks the prior art of Hiatt as a whole rather than focusing on the teaching of Hiatt to the mattress of DeMoss. 
	Applicant argues that Eigenmann does not disclose the second lateral region being softer than the first and third lateral regions. Examiner respectfully disagrees, Eigenmann clearly discloses center section 50 as being the soft section. It is clearly disclosed in fig. 2 & 10 that section 50 corresponds to the second lateral region while sections 54 correspond to the first and third lateral regions. Additionally DeMoss discloses the second lateral region as being the softer region.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673